Examiner of record has been changed.  Please address all correspondence to Examine Michael Borin, Art Unit 1631.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2020 has been entered.


Status of Claims

Amendment filed 01/14/2021 is acknowledged. Claim 24 is added.  Claims 1-6, 9-11, 13-15, and 17-24 are pending.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-11, 13-15, and 17-24 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Applicant’s arguments have been considered but are moot in view of the following revised rejection. 

Claim analysis
Claims 1-6, 9-11, 13-15, and 17-23 are generally directed towards a method of identifying protein drug interactions by receiving molecular data about the ligand and protein and using it to calculate shape, similarity, correction and interaction scores as means of assessing the interaction. Broadly, claim 1 is drawn to the method and claim 15 is drawn to the computer product used to implement the method of claim 1. Both the method and product set forth and require method steps of three steps of receiving data, and several steps of calculating scores with the given data. Both the method and product require a step of ‘validating, based on the first interaction score’. In review of the specification and in view of the claim itself, the step of ‘validating’ is not considered a physical step, rather an assessment which is an instructional step to calculate and assessing the interaction score. Both the method further require receiving additional 

The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method for identifying (claim 1, and claims dependent thereupon), and a non-transitory computer-readable medium (claim 15, and claims dependent thereupon), and thus said claims are properly drawn to one of the four statutory categories of invention.  
Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion, and/or   “mathematical concepts, such as relationships, formulas, calculations”.

Steps drawn to a mental process recited in the claims include calculating shape scores, similarity scores, correction score, interaction score, validating a score.



    PNG
    media_image1.png
    230
    1312
    media_image1.png
    Greyscale


 does not necessarily require use of a processor.  

Mathematical concepts recited in the claims include calculating shape scores, similarity scores, correction score, interaction score. The specification indicates that the determination of the claimed parameters, and their subsequent manipulation, is a matter of mathematical computation.

With regard to claims 1-6, 9-11, 13, 14,21,23 , there are no specifics in claims that the above steps are clearly rooted in computer technology and are not able to be performed in human mind.

With regard to claims 15, 17-20,22 the steps are able to be performed in the mind, but for the recitation of the computer readable medium.  Other than reciting “computer readable medium”, nothing in the claim element precludes the step from 

 Each of the dependent claims include steps drawn to the same groupings of  types of abstract ideas and thus are directed to judicial exceptions as well.  



Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.

Step 2A Prong Two.


The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial 

In the instant case, the judicial exception is not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  

Receiving data is a pre-solution activity directed to aspects of the information being analyzed.

Performing an assay using a ligand and a protein to obtain a[ny] result does not result in any practical improvement result, the step is drawn to an insignificant post-solution activity, and it merely addresses an generic analytical step of interacting protein and ligand to measure putative interaction of the ligand to the protein.   Limitations which are relevant to the claimed invention and that are indicative of integration into a practical application might include an improvement to the functioning of a computer, or to any other technology or technical field.  In the instant case, performing an assay is not viewed as an improvement. 
Further, the added language “performing an assay using the test ligand and the protein to obtain an assay result showing inhibition of activity associated with the protein”  merely indicates an intended use of obtaining results showing desired inhibitory effect.   The breadth of the claims encompass situations wherein an assay is not performed at all, i.e., when the “interaction score” is not exceeding the “first threshold”, or when the assay is performed but no inhibitory effect is identified. 

Claims 15,17-20,22  address a computer-readable medium, which is not viewed as a particular product that is integral to the claims.  The claimed computer-readable storage media is a generic computer component, such that the recitations amount to no more than instructions to apply the judicial exceptions on said generic computer system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.

Thus, each additional element is viewed either as a token element used for its intended purpose, and therefore is not improved, or as embodying insignificant data collection.


Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional 
With regard to the step of performing a protein binding assay it is widely accepted in the art that binding assays is a well-understood, routine and conventional activity used in analytical methods, such as, e.g., surface plasmon resonance (as in claim 23)  that an artisan would have relied upon to achieve the goals of the invention.  See, for example, Retra et al. (Analytical Biochemistry, 407, 2010,58-64) or Lee et al. (AAPS Journal 2007; 9 (2) Article 18, pages E164-E170).   Thus, such additional limitation is insufficient – primarily because the limitation  “sets forth well-understood, routine and conventional activity” and is drawn to the activities that an artisan would have relied upon to achieve the goals of the invention.
With regard to claims 15,17-20,22  addressing a computer-readable medium, as discussed above with regard to integration into a practical application, the additional elements herein amount to no more than generic computer elements and steps of receiving data.  Further, as evidence to not including significantly more, the courts have stated that additional elements or combination of elements other than the abstract idea per se that amount to no more than mere instructions to implement the idea on generically recited systems that serve to perform generic computer functions that are well-understood, routine, and conventional activities, like the use of generic computer elements such as a microprocessor or a user interface, do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014).   


Response to arguments
With regard to Step 2A, Prong One, applicant acknowledges that certain claim limitations, such as generating a "'three-dimensional model" comprising an "alpha shape" in claim 1; generating a "three-dimensional alpha shape" in claim 14: and "generating a first Delanney triangulation " in cla)im 3 1, are based on mathematical relationships, formulas, or calculations, but argues that “but the mathematical relationships, formulas, or calculation  are not explicit/v recited in the claims”.  In response, first, claims 3,6,13,14,17,19,20 directly recite equations.  Second, “It is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.” In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).
Applicant argues that generating a plurality of interaction scores between 2.335 proteins and 3.671 test ligands is a “function that cannot be practically performed in one's mind.”  Examiner disagrees: although laborious, calculating a score, such as per equation 4, paragraph [071] of specification does not necessarily require use of a processor.  

With regard to Step 2A, Prong Two, applicant argues that the claimed method allows for a faster and cheaper way to identify drugs for specific targets or diseases. In response, the claims are not drawn to identifying drugs for specific diseases. Further, in claiming 

Further, the added language “performing an assay using the test ligand and the protein to obtain an assay result showing inhibition of activity associated with the protein”  merely indicates an intended use of obtaining results showing desired inhibitory effect.   The breadth of the claims encompass situations wherein an assay is not performed at all, i.e., when the “interaction score” is not exceeding the “first threshold”, or when the assay is performed but no inhibitory effect is identified. 

Applicant argues that the he Office Action does not address the treatment aspect of the claims.  In response, the claims are not drawn to treatment. 




Conclusion.
	No claims are allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 end
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-45179047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb